In the Anited States Court of Federal Claims

OFFICE OF SPECIAL MASTERS

No. 19-620V
(not to be published)
Hk ok Ok ok ok ok ok ok ok ok ok ok oe ok ok ok ok ok ok ok ok ok ok ok
*
ROBERTA DECKER, :
* Filed: February 11, 2021
Petitioner, *
*
*
V. * Decision by Stipulation; Damages;
* Influenza (“Flu”) Vaccine; Guillain-Barré
SECRETARY OF HEALTH AND : syndrome (“GBS”); Chronic
HUMAN SERVICES, y Inflammatory Demyelinating
*« Polyneuropathy (“CIDP”).
Respondent. *
*
*

2h 2K Ok ok ok ok ok ok Ok OK ok ok ok ok ok ok KOO Ok ok Ok KOK OOK

Kenneth Thayer, Brandon J. Broderick, Attorney at Law, LLC, Ewing, NJ, for Petitioner
Claudia Gangi, U.S. Department of Justice, Washington, DC, for Respondent

DECISION ON JOINT STIPULATION!

On April 26, 2019, Roberta Decker (“Petitioner”) filed a petition, seeking compensation
under the National Vaccine Injury Compensation Program (“the Vaccine Program”).” Pet., ECF
No. 1. Petitioner alleges she suffered from Guillain-Barré syndrome (“GBS”) and chronic
inflammatory demyelinating polyneuropathy (“CIDP”) as a result of the influenza vaccination she
received on October 11, 2017. See Stipulation {[ 2, 4, dated February 11, 2021 (ECF No. 28); see
also Petition.

 

' Although this Decision has been formally designated “not to be published,” it will nevertheless be posted
on the Court of Federal Claims’ website in accordance with the E-Government Act of 2002, 44 U.S.C. §
3501 (2012). This means the Decision will be available to anyone with access to the internet. As
provided by 42 U.S.C. § 300aa-12(d)(4)(B), however, the parties may object to the Decision’s inclusion of
certain kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party has fourteen
days within which to request redaction “of any information furnished by that party: (1) that is a trade secret
or commercial or financial in substance and is privileged or confidential; or (2) that includes medical files
or similar files, the disclosure of which would constitute a clearly unwarranted invasion of privacy.”
Vaccine Rule 18(b). Otherwise, the Decision in its present form will be available. Jd.

* The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L.
No. 99-660, 100 Stat. 3755 (codified as amended at 42 U.S.C. §§ 300aa-10-34 (2012)) (hereinafter
“Vaccine Act” or “the Act”). All subsequent references to sections of the Vaccine Act shall be to the
pertinent subparagraph of 42 U.S.C. § 300aa.
Respondent denies “that the flu vaccine caused petitioner’s alleged GBS, CIDP, any other
injury, or her current disabilities.” See Stipulation { 6. Nonetheless, both parties, while
maintaining their above-stated positions, agreed in a stipulation filed February 11, 2021 that the
issues before them can be settled and that a decision should be entered awarding Petitioner
compensation.

I have reviewed the file, and based upon that review, I conclude that the parties’ stipulation
is reasonable. I therefore adopt it as my decision in awarding damages on the terms set forth
therein.

The stipulation awards:
a lump sum of $110,000.00 in the form of a check payable to petitioner.

Stipulation { 8. This award represents compensation for all damages that would be available under
42 U.S.C. § 300aa-15(a).

I approve a Vaccine Program award in the requested amount set forth above to be made to
Petitioner. In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk
of the Court is directed to enter judgment herewith.?

IT IS SO ORDERED.

s/ Katherine E. Oler
Katherine E. Oler
Special Master

 

3 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by jointly filing notice
renouncing their right to seek review.
IN THE UNITED STATES COURT OF FEDERAL CLAIMS
OFFICE OF SPECIAL MASTERS

 

 

)
ROBERTA DECKER, )
)
Petitioner, )
) No. 19-620V
V. ) Special Master Oler
) ECF
SECRETARY OF HEALTH AND )
HUMAN SERVICES, )
)
Respondent. )
)
STIPULATION

The parties hereby stipulate to the following matters:

1. Roberta Decker, petitioner, filed a petition for vaccine compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 to 34 (the “Vaccine
Program”). The petition seeks compensation for injuries allegedly related to petitioner’s receipt
of the influenza (“flu”) vaccine, which is contained in the Vaccine Injury Table (the “Table”), 42
C.F.R. § 100.3 (a).

2. Petitioner received her flu immunization on October 11, 2017.

3. The vaccine was administered within the United States.

4. Petitioner alleges that the flu vaccine caused her alleged Guillain-Barre Syndrome
(“GBS”) and chronic inflammatory demyelinating polyneuropathy (“CIDP”), and that she
suffered the residual effects of the alleged injury for more than six months.

5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages on her behalf as a result of her condition.
6. Respondent denies that the flu vaccine caused petitioner’s alleged GBS, CIDP, any
other injury, or her current disabilities.

7. Maintaining their above-stated positions, the parties nevertheless now agree that the
issues between them shall be settled and that a decision should be entered awarding the
compensation described in paragraph 8 of this Stipulation.

8. As soon as practicable after an entry of judgment reflecting a decision consistent with
the terms of this Stipulation, and after petitioner has filed an election to receive compensation
pursuant to 42 U.S.C. § 300aa-21(a)(1), the Secretary of Health and Human Services will issue
the following vaccine compensation payment:

A lump sum of $110,000.00 in the form of a check payable to petitioner. This amount

represents compensation for all damages that would be available under 42 U.S.C.

§ 300aa-1S(a).

9. As soon as practicable after the entry of judgment on entitlement in this case, and
after petitioner has filed both a proper and timely election to receive compensation pursuant to
42 U.S.C. § 300aa-21(a)(1), and an application, the parties will submit to further proceedings
before the special master to award reasonable attorneys’ fees and costs incurred in proceeding
upon this petition.

10. Petitioner and her attorney represent that compensation to be provided pursuant to
this Stipulation is not for any items or services for which the Program is not primarily liable
under 42 U.S.C. § 300aa-15(g), to the extent that payment has been made or can reasonably be
expected to be made under any State compensation programs, insurance policies, Federal or

State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C.

§ 1396 et seq.)), or by entities that provide health services on a pre-paid basis.
11. Payments made pursuant to paragraphs 8 and 9 of this Stipulation will be made in
accordance with 42 U.S.C. § 300aa-15(i), subject to the availability of sufficient statutory funds.

12. The parties and their attorneys further agree and stipulate that, except for any award
for attorneys’ fees and litigation costs, and past unreimbursable expenses, the money provided
pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a
strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C.
§ 300aa-15(g) and (h).

13. In return for the payment described in paragraph 8 and any amount awarded pursuant
to paragraph 9, petitioner, in her individual capacity and on behalf of her heirs, executors,
administrators, successors or assigns, does forever irrevocably and unconditionally release,
acquit and discharge the United States and the Secretary of Health and Human Services from any
and all actions or causes of action (including agreements, judgments, claims, damages, loss of
services, expenses and all demands of whatever kind or nature) that have been brought, could
have been brought, or could be timely brought in the Court of Federal Claims, under the National
Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any
way growing out of, any and all known or unknown, suspected or unsuspected personal injuries
to or death of petitioner resulting from, or alleged to have resulted from, the flu vaccination
administered on October 11, 2017, as alleged by petitioner in a petition for vaccine compensation
filed on or about April 26, 2019, in the United States Court of Federal Claims as petition No. 19-
620V.

14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.
15. If the special master fails to issue a decision in complete conformity with the terms
of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a
decision that is in complete conformity with the terms of this Stipulation, then the parties’
settlement and this Stipulation shall be voidable at the sole discretion of either party.

16. This Stipulation expresses a full and complete negotiated settlement of liability and
damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except
as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the
parties hereto to make any payment or to do any act or thing other than is herein expressly stated
and clearly agreed to. The parties further agree and understand that the award described in this
Stipulation may reflect a compromise of the parties’ respective positions as to liability and/or
amount of damages, and further, that a change in the nature of the injury or condition or in the
items of compensation sought, is not grounds to modify or revise this agreement.

17. This Stipulation shall not be construed as an admission by the United States or the
Secretary of Health and Human Services that Flu vaccine caused petitioner’s alleged GBS,
CIDP, any other injury, or her current disabilities.

18. All rights and obligations of petitioner hereunder shall apply equally to petitioner’s
heirs, executors, administrators, successors, and/or assigns.

END OF STIPULATION
Feb 03 21 11:49a

p.2

02/03/2021 07:27 T-08:00 TO: 414108570116 FROM: 5094570051

Respectfully submitted,
PETITIONER:

ROBERTA od.

ATTORNEY GF RECORD FOR
PETITIONER:

 

 
    

KE z ER, ESQ. -
Brandon J. Brandon, Attorney-at-Law, LLC
850 Bear Tavern Road, Suile 106

Ewing, NJ 08628

Tel: (609) 434-2037

Email: Kenneth@20linjary.com

AUTHORIZED REPRESENTATIVE OF
THE SECRETARY OF HEALTH AND
HUMAN SERVICES:

CHI Dab Wlishbar, DSc, i
TAMARA OVERBY
Acting Director, Division of Injury
Compensation Programs
Healthcare Systems Bureau
Health Resources and Services Administration
U.S. Department of Health and Human Services
5600 Fishers Lane
Parklawn Building, Mail Stop 08N146B
Rockville, MD 20857

Dated: 020907

AUTHORIZED REPRESENTATIVE
OF THE ATTORNEY GENERAL:

LG oid C0 os I~

 

HEATHER L. PEARLMAN
Acting Deputy Director
Torts Branch

Civil Division

U.S, Department of Justice
P.O. Box 146

Benjainin Franklin Station
Washington, DC 20044-0146

ATTORNEY OF RECORD FOR
RESPONDENT:

(foucia 8B Gana,
bu Nedtrord Ho tiyn—

CLAUDIA B. GANGI
Senior Trial Atiomey

Torts Branch

Civil Division

U.S. Department of Justice
P.O. Box 146

Benjamin Franklin Station
Washington, DC 20044-0146
Tel: (202) 616-4138

Email: claudia. gangi@usdoj.gov